F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    December 12, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 VERNON J. AM OS,

               Plaintiff-Appellant,                      No. 06-3258
          v.                                          District of Kansas
 ROGER W ERHOLTZ, Secretary of                  (D.C. No. 03-CV-3465-SAC)
 Corrections, in his individual
 and official capacity; CH AR LES
 SIM M ONS, W arden, El Dorado
 Correctional Facility, in his individual
 and official capacity; KATHIE
 HARRIS, Unit Team M anager, in her
 individual and official capacity;
 DAVID M CKUNE, W arden,
 Lansing Correctional Facility, in his
 individual and official capacity; RAY
 ROBERTS, W arden, El Dorado
 Correctional Facility, in his individual
 and official capacity; SU SA N
 GABRIEL, Deputy W arden, El Dorado
 Correctional Facility, in her individual
 capacity; RICHARD ENGLISH, Unit
 Team Counselor, El Dorado
 Correctional Facility, in his individual
 capacity,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
                                                                       (continued...)
Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




      In an action brought under 42 U.S.C. § 1983, Plaintiff Vernon J. Amos, a

Kansas prisoner, alleges that prison officials have violated his right of access to

the courts and his right to petition the government for a redress of grievances.

The district court dismissed the action, finding that M r. Amos failed to exhaust

fully his administrative remedies and failed to state a claim for which relief can

be granted. W ithout reaching the latter ground, we agree that M r. Amos failed to

demonstrate total exhaustion and affirm on that basis.

                                 BACKGROUND

      In late 2003, M r. Amos filed a complaint against various prison officials

under 42 U.S.C. § 1983, seeking injunctive relief and damages for alleged

violations of his right to petition the government for a redress of grievances and

of his right to meaningful access to the courts. In particular he claimed that

prison officials denied him access to jailhouse legal advice, access to the prison




      *
       (...continued)
binding precedent except under the doctrines of law of the case, res judicata and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1,
2007).




                                         -2-
law library, access to the telephone to contact law yers, general access to photo

copying, access to confidential photocopying, access to a typewriter, lawyer

visitation, legal supplies, and indigent postage.

      In an order dated February 6, 2006, the district court directed M r. Amos to

show cause as to w hy his complaint should not be dismissed for failure to exhaust

fully administrative remedies and for failure to state a claim for which relief can

be granted. The court found that M r. Amos raised only some of his claims in a

previous administrative grievance and that one of his claims, though raised in a

separate grievance, did not proceed completely through the administrative

process. The court also found that M r. Amos failed to demonstrate actual

prejudice on any nonfrivolous claim arising from Defendants’ alleged misconduct.

      M r. Amos responded to this order by stating that he did not possess copies

of his administrative grievances and was denied assistance in preparing a response

to the order. The district court rejected these arguments, noting that copies of

administrative documents are not necessary to avoid dismissal for lack of

exhaustion; rather, a petitioner may describe with specificity the administrative

proceedings and its outcome. The court also found that, even if it assumed full

exhaustion, M r. Amos failed to demonstrate circumstances preventing him from




                                          -3-
establishing the prejudice required to state a claim for denial of access to the

courts. The court thus dismissed the complaint. 1

      M r. Amos timely appealed.

                                   D ISC USSIO N

      Under the Prison Litigation Reform Act, a prisoner cannot bring an “action

. . . with respect to prison conditions . . . until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). The plaintiff in such a suit bears

the burden of showing exhaustion either by attaching copies of the administrative

proceedings or by describing their disposition with specificity. Steele v. Fed.

Bureau of Prisons, 355 F.3d 1204, 1211 (10th Cir. 2003). In addition, we have

held that 42 U.S.C. § 1997e(a) requires a plaintiff to demonstrate total exhaustion

of potential administrative remedies for all claims presented in the complaint.

See Ross v. County of Bernalillo, 365 F.3d 1181, 1188–90 (10th Cir. 2004). “If a

prisoner does submit a complaint containing one or more unexhausted claims, the

district court ordinarily must dismiss the entire action without prejudice.” Id. at

1190. W e review de novo a dismissal under the PLRA for failure to exhaust

administrative remedies. Id. at 1185.

      1
        The final sentence of the district court’s order states: “It is therefore
ordered that the complaint is dismissed as stating no claim for relief, 42 U.S.C. §
1997e(c).” R. Vol. I, Doc. 24, at 3. W e note, however, that both the dismissal
and the order to show cause discuss in depth M r. Amos’s failure to demonstrate
total exhaustion. W e thus construe the dismissal as resting on both grounds and
affirm as to the exhaustion ground without reaching the m erits of M r. Amos’s
claim.

                                          -4-
      In its order to show cause the district court noted that M r. Amos “raise[d]

many but not all of [the impediments alleged in his complaint] in a

comprehensive administrative grievance (No. 10857), which plaintiff fully

appealed through the Secretary of the Kansas Department of Corrections.” R.

Vol. I, Doc. 10, at 2–3. Our review of the record confirms that M r. Amos failed

to exhaust fully at least one of his claims— namely, his allegation that Defendants

failed to provide indigent prisoners sufficient funds to mail legal documents. 2 A s

the district court noted, M r. Amos raised this claim in a grievance and included

evidence of its initial rejection by a unit team member in his complaint. M r.

      2
        It is difficult to decipher the precise history of all of plaintiff’s claims
from the record, which consists in part of handwriting on paper towels. The
district court specifically identified three claims that M r. Amos failed to raise in
grievance No. 10857: (1) the claim of inadequate provision of indigent postage,
(2) the claim that requests for legal resources are lost or not answered by prison
staff, and (3) the claim that prisoners in segregation have such limited funds that
they must choose between paying for hygienic supplies or for legal mailings. Id.
W e are convinced that the court was correct with respect to the first of these
claims, which is all that is necessary under the total exhaustion rule. M r. Amos’s
claim that requests for legal resources are lost or destroyed could be deemed to
fall under his more general claim of denial of access to the law library. In
grievance No. 10857, M r. A mos raised, albeit vaguely, this general issue. See R.
Vol. I, Doc. 1. Similarly, M r. Amos’s allegation regarding the choice between
hygiene and pursuing legal claims falls under the more general claim of denial of
legal supplies. This claim seems to have been dealt with in at least one response
attached to the forms comprising grievance No. 10857, although we cannot tell
whether M r. Amos pursued this claim through higher levels of administrative
appeal. Should this litigation continue, it is incumbent upon M r. Amos to
demonstrate exhaustion on each and every one of his claims, either through
documentary evidence or by specifically describing the administrative process
pursued and its outcome. Similarly, appellate review would be facilitated if,
when making a finding of non-exhaustion, the district court listed each
unexhausted claim with citations to the record where possible.

                                         -5-
Amos failed, however, to demonstrate further exhaustion of this claim. As such,

we must apply the total exhaustion rule and affirm the dismissal of his suit. See

Ross, 365 F.3d at 1190.

      In Kikumura v. Osagie, 461 F.3d 1269 (10th Cir. 2006), we held “that a

claim rejected by the prison grievance system on procedural grounds is

considered exhausted for purposes of the total exhaustion rule.” Id. at 1289. It is

possible that M r. Amos’s indigent postage claim would now be time barred within

the administrative grievance system. M r. Amos, however, has not documented

any decision by the Kansas prison system rejecting this claim on procedural (or

any other) ground, and thus, so far as the record reflects, that claim may still be

alive. In Kikum ura, by contrast, the prison litigant presented to the court a final

decision by the prison grievance system rejecting his time-barred claims on

procedural grounds. Id. at 1279. The purpose of the total exhaustion rule is to

ensure that the prison grievance system has had a full opportunity to address all

claims raised by an inmate on a comprehensive rather than a piecemeal basis.

Because one of M r. Amos’s claims may still be pending in the prison system, he

has not demonstrated compliance with the total exhaustion requirement.

                                   C ON CLU SIO N

      The judgment of the U nited States District Court for the D istrict of K ansas

is AFFIRM ED.




                                          -6-
        Appellant is reminded that he is obligated to continue making partial

payments toward the balance of his assessed fees and costs until they are paid in

full.

                                                Entered for the Court,

                                                M ichael W . M cConnell
                                                Circuit Judge




                                          -7-